Citation Nr: 0428058	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  01-00 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right knee.

2.  Entitlement to service connection for a left knee 
disability, to include osteoarthritis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for shin splints and stress fracture in the right 
femur with right knee pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to April 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection shin 
splints due to a stress fracture of the right femur with 
right knee pain, and assigned a 10 percent disability rating 
effective on April 24, 1998.

The veteran informed the RO in September 2002 that she moved 
to California.  As a result, the veteran's claims folder was 
transferred to the RO in Los Angeles, California.

The veteran appeared and gave testimony before RO personnel 
in April 2001 and before the undersigned Veterans Law Judge 
sitting at the RO in July 2002.  Transcripts of those 
hearings are associated with the claims folder.

The Board notes that in an August 2001 rating decision the RO 
denied entitlement to service connection for a left knee 
disability including osteoarthritis, and osteoarthritis of 
the right knee.  The veteran submitted a notice of 
disagreement with these decisions in July 2002.  The RO has 
not issued a statement of the case.  The Board is required to 
remand these issues to the RO for issuance of a statement of 
the case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At her July 2002 hearing, the veteran reported a worsening of 
her service-connected right leg disability.  Her most recent 
VA examination was in July 2000, more than four years ago.  
The Board thus finds that a current VA examination is 
necessary to obtain a more accurate assessment as to the 
nature and severity of the veteran's service-connected shin 
splints due to a stress fracture of the right femur with knee 
pain.  38 U.S.C.A. § 5103A(d); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997) 

The Board notes however, that the veteran apparently failed 
to report for an examination scheduled in January 2002.  It 
is unclear whether she received notice of the examination or 
of the consequences of a failure to report.  Since this claim 
arises from an original claim, a failure without good cause, 
to report for scheduled examinations would ordinarily mean 
that the claim would be decided on the existing record.  38 
C.F.R. § 3.655(a),(b) (2004).  Given the veteran's testimony 
and questions as to notice, the Board finds that she should 
be given another opportunity to report for an examination.

At her hearing in July 2002, the veteran testified that she 
had received treatment for shin splints at the New Orleans, 
Louisiana VA Medical Center, as recently as that month.  The 
record does not contain treatment records subsequent to April 
2001.  VA is obligated to seek these records.  38 U.S.C.A. 
§ 5103A(b),(c).

Accordingly, this case is remanded to the AMC or RO for the 
following action:

1.  The AMC or RO should ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for her service-
connected shin splints due to a stress 
fracture of the right femur with knee 
pain-the records of which have not 
already been obtained.  After securing 
any necessary authorizations, the AMC or 
RO should request copies of all indicated 
records, including records of treatment 
at the New Orleans VA Medical Center 
since April 2001, and associate them with 
the claims folder.  If the AMC or RO 
cannot obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.  

2.  The AMC or RO should afford the 
veteran an orthopedic examination to 
determine the current severity of her 
service-connected right leg shin splints, 
stress fracture and associated right knee 
pain.  The examiner should review the 
claims folder.  The examiner should 
report all manifestations of the right 
leg shin splints, stress fracture, and 
right knee pain; and express an opinion 
as to whether the disability results in 
limitation of motion in any joint.  

The range of motion in any affected joint 
should be reported, and the examiner 
should determine whether the right leg 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination in those joints.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also express an opinion 
as to whether it is at least as likely as 
not that the veteran has arthritis in any 
joint that was caused or made permanently 
worse by the service connected 
disability.

3.  Then the AMC or RO should issue a 
statement of the case as to the issues of 
entitlement to service connection for 
osteoarthritis of the right knee, and a 
left knee disability.  Only if the 
veteran submits a timely substantive 
appeal, will the Board further consider 
these issues.

4.  The RO should readjudicate the issue 
on appeal.  If the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran and her representative.  The 
veteran and her representative should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

